[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 5, 2007
                             No. 06-13824                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 02-00397-CR-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

ALEXIS ALBERTO CANTILLANO,
a.k.a. Alexia Cantillano,
a.k.a. Luis Montiel Rodriguez,
a.k.a. Javier Quintanilla,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (February 5, 2007)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Appellant Alexis Cantillano appeals his sentence of 85 months

imprisonment after pleading guilty to illegal re-entry into the United States after

having been previously deported for an aggravated felony, in violation of 8 U.S.C.

§§ 1326(a)-(b). On appeal, Cantillano argues that his sentence is not reasonable

pursuant to 18 U.S.C. § 3553(a). Specifically, Cantillano argues that his criminal

history is over-represented due to his history of mental illness, that he is being

treated differently from other comparable defendants who enjoy the benefit of an

illegal re-entry fast-track program, and that he will not be able to enjoy the benefits

of programs provided by the Bureau of Prisons because he is an illegal alien who

may be deported. Cantillano argues that the district court failed to adequately

consider these factors, and therefore, the district court’s imposition of a sentence of

85 months imprisonment is unreasonable.

      We have held that “[i]n reviewing the ultimate sentence imposed by the

district court for reasonableness, we consider the final sentence, in its entirety, in

light of the § 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th

Cir. 2006) (brackets in original) (citation omitted). “After Booker,1 a sentence may

be reviewed for procedural or substantive unreasonableness,” and “a sentence may

be substantively unreasonable, regardless of the procedure used.” United States v.



      1
          United States. v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                                                 2
Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006). We have previously stated that

“nothing in Booker or elsewhere requires the district court to state on the record

that it has explicitly considered each of the § 3553(a) factors or to discuss each of

the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005). “[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient under

Booker.” United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Although a

sentence within the advisory guidelines range is not per se reasonable, we have

stated that we would ordinarily expect such a sentence to be reasonable. Id. at 787-

88. Review for reasonableness is deferential, and the relevant inquiry is “whether

the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” Id. at 788. Section 3553(a) provides that

district courts must consider, inter alia, (1) the applicable guideline range; (2) the

nature and circumstances of the offense; (3) the history and characteristics of the

defendant; (4) the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense; (5) the need for adequate deterrence; (6) protection of the public; and (7)

the need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(1)-(6).

The burden of establishing that the sentence is unreasonable in light of the record



                                           3
and the § 3553(a) factors lies with the party challenging the sentence. Talley, 431

F.3d at 788.

      In the present case, the record reveals that the district court adequately and

properly considered the § 3553(a) sentencing factors as well as the advisory

guideline range in sentencing Cantillano. We conclude from the record that

Cantillano’s sentence is reasonable for several reasons. First, when the district

court noted Cantillano’s history of mental health issues, the court demonstrated its

consideration of Cantillano’s history and characteristics. See 18 U.S.C. 3553(a)(1).

Second, when the court noted the extensiveness and nature of Cantillano’s criminal

history, again, it demonstrated its consideration of Cantillano’s history and

characteristics. See id. Third, the district court stated twice that it was concerned

about the threat that Cantillano posed to the public, showing its consideration of

the need “to protect the public from further crimes of the defendant.” §

3553(a)(2)(C). When the district court stated that “there are significant issues

about [Cantillano’s] ability to comply with the law,” the court demonstrated its

consideration of several § 3553(a) factors, including the “history and

characteristics of the defendant,” “the need for the sentence imposed . . . to

promote respect for the law,” “to afford adequate deterrence to criminal conduct,”

and “to protect the public from further crimes of the defendant.” 18 U.S.C.


                                           4
§ 3553(a)(1), (2)(A)-(C). The court did not need to state on the record its explicit

consideration of every § 3553(a) factor, nor did it need to address every argument

for a departure. See Scott, 426 F.3d at 1329. Additionally, it was within the

discretion of the district court to determine the appropriate weight to be given to

each of the § 3553(a) factors. See United States v. Williams, 456 F.3d 1353, 1363

(11th. Cir. 2006) (holding that “[t]he weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court”), pet. for

cert. filed, (No. 06-7352) (Oct. 19, 2006).

      Furthermore, the government correctly notes that we have previously held

that “it [is] impermissible for the district court to consider disparities associated

with early disposition programs in imposing [a] sentence, because such disparities

are not ‘unwarranted sentencing disparities’ for purposes of § 3553(a)(6).” United

States v. Arevalo-Juarez, 464 F.3d 1246, 1251 (11th Cir. 2006). Thus, Cantillano’s

argument that his sentence is unreasonable because of the disparity resulting from

the unavailability of a fast-track program is without merit.

      Additionally, the statutory maximum sentence in this case was 20 years

imprisonment, and the district court was bound only by the ceiling imposed by

statute. See 18 U.S.C. § 924(e); United States v. Duncan, 400 F.3d 1297, 1308

(11th Cir.), cert. denied, 126 S. Ct. 432 (2005) (recognizing that the statutory


                                            5
maximum sentence, not the guideline sentence, is the maximum sentence permitted

by law). Accordingly, Cantillano’s sentence of 85 months imprisonment was

significantly less than the maximum sentence allowable by law, and it cannot be

said that his sentence was unreasonable. Because the district court sentenced

Cantillano within the applicable guideline range after consideration of the

§ 3553(a) factors, the sentence was well below the statutory maximum, and the

record demonstrates adequate reasons for the sentence, the sentence is not outside

the range of reasonableness. Thus, we conclude that the district court did not err in

sentencing Cantillano to 85 months imprisonment, and we affirm his sentence.

      AFFIRMED.




                                          6